Citation Nr: 0801262	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability due to 
emphysema/chronic obstructive pulmonary disorder (COPD), to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a cardiac 
disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, which, in pertinent part, denied service 
connection for a disability due to emphysema/chronic 
obstructive pulmonary disorder (COPD), a cardiac disability, 
and a skin disability, all claimed as due to herbicide 
exposure.


FINDING OF FACT

In November 2007, the Board received notification that the 
veteran died earlier in the month, prior to the promulgation 
of a decision of his appeal.


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  By a letter, received by the Board in November 2007, 
the veteran's widow indicated that the veteran had died 
earlier in the month.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


